Citation Nr: 0831180	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for mental disorder, 
claimed as bipolar disorder or post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2008, the Board remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted the records and opinion of K.H., a 
licensed professional counselor in order to establish a nexus 
between his current mental disorder and the incidents of poor 
conduct described in his personnel records, which he argues 
are symptoms of a chronic mental condition with its onset 
during service.  Initially, the Board is unclear on the 
medical qualifications of a licensed professional counselor.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994)(requiring 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation).  Regardless, this opinion explicitly 
acknowledges that it is based on a subjective history given 
by the veteran.  The Board notes that medical evaluation that 
is merely a recitation of veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 
Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995); Reonal and LeShore, supra.  However, the Board cannot 
discount medical opinion solely because it is based on 
history provided by the veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  The credibility of that underlying history is called 
into question because the opinion derived from them 
references an inaccurate date of discharge.  Nonetheless, the 
veteran has raised the possibility that his negative 
performance evaluations and administrative remarks show 
symptoms of his current mental disorder sufficient to 
establish chronicity.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his mental 
disorder.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  The veteran's claims folder 
should be made available to and 
reviewed by the examiner.  The examiner 
should provide an opinion as to whether 
is it at least as likely as not 
(meaning at least 50-percent probable) 
that any diagnosed mental disorder is 
due to or the result of the veteran's 
military service.  Additionally, the 
examiner should review the veteran's 
personnel records and provide an 
opinion as to whether the behavior 
described therein evinces symptoms of 
any current mental disorder.

2.	The RO should readjudicate the issue of 
entitlement to service connection for a 
mental disorder, in light of the 
additional evidence obtained.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given an appropriate opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




